Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The title of the application has been amended to read:

	-- MAGNETORESISTANCE EFFECT ELEMENT INCLUDING AT LEAST ONE HEUSLER ALLOY LAYER AND AT LEAST ONE DISCONTINUOUS NON-MAGNETIC LAYER –

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571)272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Sunday, August 7, 2022


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a magnetoresistance effect element with first and second ferromagnetic layers wherein at least one of the first and second ferromagnetic layers is a Heusler alloy layer, and first and second non-magnetic layers wherein the first non-magnetic layer is between the first and second ferromagnetic layers and the second non-magnetic layer is in contact with a surface of the Heusler alloy layer, has a discontinuous portion with respect to a lamination surface, and is made of a material different than that of the first non-magnetic layer and is a (001)-oriented oxide containing Mg.
The prior art does disclose a multilayer tunnel barrier layer between ferromagnetic layers which may be Heusler layers - note for example the comparative example of figure 2 of Nakatani et al (U.S. 11,328,743) or figure 1 of Ishikawa et al (U.S. 2020/0035913) which also discloses that at least one of the tunnel barrier layers may include Mg.  However, neither reference teaches one of the barrier layers as having a discontinuous portion with respect to a lamination surface and being made of a material different than that of the first non-magnetic layer and which is a (001)-oriented oxide.
The prior art also teaches plural barrier layers between two ferromagnetic layers where one of the non-magnetic layers has a discontinuous portion with respect to a lamination surface, and is made of a material different than that of the first non-magnetic layer – note figure 1A of Kim (U.S. 9,865,799), however Kim does not disclose at least one of the ferromagnetic layers as being a Heusler alloy layer or that the discontinuous non-magnetic layer is formed as a (100)-oriented oxide layer that includes Mg.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”